                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    ROBERT BAILEY,

                        Plaintiff,                                 4:18-CV-3132

    vs.                                                               ORDER

    CITY OF BELLEVUE, NEBRASKA,

                        Defendant.


          The parties have jointly moved the Court to issue a 13-page
supplemental juror questionnaire to the venire. Filing 229. The Court will deny
that motion.
          The Court is not going to impose on the jury with an additional
questionnaire in this case. In highly unusual cases, the Court will entertain a
timely request for an additional supplemental jury questionnaire. This is not
such a case. While this matter is undoubtedly important to the parties, it's not
extraordinary: it doesn't, for instance, implicate any particularly sensitive or
controversial issues, nor is there pervasive pretrial publicity (particularly in
the counties from which the jury wheel for Lincoln, Nebraska is selected).
          Many     of   the   questions     posed    by    the   proposed     supplemental
questionnaire are already covered by the Court's standard supplemental
questionnaire, the responses to which will be provided to counsel prior to trial.
Other questions are appropriate for counsel to ask during voir dire. 1 And if


1   The Court notes that the parties have represented to the Court that "the supplemental juror
questionnaire will reduce the time needed for voir dire." Filing 229 at 1. The parties should
be aware that the Court's usual practice is to conduct its own standard voir dire, then permit
each party about 25-30 minutes to ask their own questions (subject to flexibility should the
counsel would prefer that any particular topics be broached initially by the
Court during its standard voir dire, that can be discussed at the undersigned's
pretrial conference, which usually occurs a few days before trial begins.


       IT IS ORDERED that the parties' joint motion for supplemental
       juror questionnaire (filing 229) is denied.


       Dated this 25th day of May, 2021.


                                                  BY THE COURT:



                                                  John M. Gerrard
                                                  Chief United States District Judge




need arise). The parties are encouraged to review the "General Observations about Criminal
Jury Trials before Judge Gerrard" posted on the Court's website here. Of course, civil trials
will be different in some ways, but nearly all of those observations remain applicable.


                                            -2-
